Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Spence on 06/17/2021.

Amendment to claims 1 and 5:
As to claim 1, (Currently Amended) A method for building a computing system, the method comprising: generating a cabling plan for the computing system including a plurality of components within one or more racks, generating the cabling plan including processing circuity automatically at least: accessing an elevation plan defining a respective mount position for each of the plurality of components of the computing system within the one or more racks; determining one or more port pairs to be used for interconnecting the plurality of components, wherein each port pair of the one or more port pairs comprises a pair of ports for connecting two components of the plurality of components; determining, for each port pair of the one or more port pairs, a cable ; wherein determining the cable length for each port pair of the one or more port pairs comprises: determining, based at least in part on mount positions defined by the elevation plan for the two components connected by the port pair, a minimum cable length needed to connect the pair of ports in the port pair; and determining a shortest cable length from a plurality of available cable lengths satisfying the minimum cable length.
Claim 5 (Canceled)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194